Title: To Benjamin Franklin from Sir John Pringle, [December 1773?]
From: Pringle, Sir John
To: Franklin, Benjamin


Monday evening [December, 1773? ]
Dr. Pringle’s Compliments to Dr. Franklin and if he is to be at home this evening and at leisure Dr. P. will wait upon him and play at chess.
Mean while Dr. P. returns Dr. F. the French letter which he was to shew to C. Castries [?]. He sends him a small piece upon Electricity, sometime ago sent to Dr. P. from Germany, but which Dr. P. has not yet perused: Also sends Dr. F. the first sheet of his 4to edition in order for giving the measure to the intended Vignette.
